EXAMINER’S AMENDMENT
Claims 1-14 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in a phone call with Robert Cornelius on January 21, 2022. 
Claims 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 15, the limitations “the electric wheel drive system including: an electric motor; a housing adapted for fixed operation in relation to a rotatable wheel, the housing at least partially enclosing the electric motor; a sleeve bearing, driven by the electric motor, wherein the sleeve bearing is rotatable about a support cylinder, wherein the support cylinder is fixed in relation to the housing; and a wheel mounting interface coupled to the sleeve bearing” are neither anticipated nor obvious over the prior art. 
With respect to independent claim 27, the limitations “a housing adapted for fixed operation in relation to a rotatable wheel, the housing at least partially enclosing the electric motor; a sleeve bearing, driven by the electric motor, wherein the sleeve bearing is rotatable about a support cylinder, wherein the support cylinder is fixed in relation to the housing; a wheel mounting interface coupled to the sleeve bearing; a hydraulic cylinder coupled to the housing, the hydraulic cylinder including a hydraulic cylinder housing and a hydraulic cylinder piston; wherein the housing and wheel are configured to steer a vehicle by rotation about a cylinder axis of the hydraulic cylinder, and wherein linear travel of the hydraulic cylinder is configured to provide suspension for the vehicle” are neither anticipated nor obvious over the prior art.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EREZ GURARI/Primary Examiner, Art Unit 3614